t c memo united_states tax_court susanne shaw petitioner v commissioner of internal revenue respondent docket no filed date jeffrey d stoermer for petitioner donald e edwards for respondent memorandum opinion gerber chief_judge this matter is before us on petitioner’s motion pursuant to rule for an award of reasonable administrative and litigation costs under sec_7430 in accordance with rule the parties have filed affidavits and memoranda in support of their respective positions the primary issues to be addressed are whether petitioner exhausted the administrative remedies available to her within the internal_revenue_service as required by sec_7430 and is eligible for an award of litigation costs whether the position_of_the_united_states in the administrative_proceeding was substantially justified so as to preclude an award of administrative costs to petitioner under sec_7430 whether the position_of_the_united_states in this tax_court proceeding was substantially justified so as to preclude an award of litigation costs to petitioner under sec_7430 and in the event that petitioner is determined to be entitled to recover administrative and or litigation costs whether she is entitled to recover as part of her litigation costs any additional expense she incurs in pursuing this motion background at the time that she filed her petition petitioner resided in tulsa oklahoma on the federal_income_tax return that she filed for petitioner claimed that she was entitled to head_of_household filing_status and a dollar_figure refund among other things on her return petitioner claimed dependency unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure exemptions for her two children brent shaw brent and ronald shaw ronald an earned_income_tax_credit of dollar_figure and a child_tax_credit of dollar_figure on date respondent’s compliance center in austin texas mailed a 30-day_letter to petitioner proposing to disallow her head_of_household filing_status and instead to treat her as a single filer dependency_exemptions for her two children brent and ronald earned_income_tax_credit and child care tax_credit the 30-day_letter included an address and telephone number to contact by date if petitioner did not agree with the proposed changes to her return shortly after she received the date 30-day_letter petitioner retained jeffrey d stoermer petitioner’s counsel to represent her in the above matter concerning her claimed tax_refund petitioner did not respond to the 30-day_letter on date respondent issued to petitioner a notice_of_deficiency for in which respondent determined an income_tax deficiency of dollar_figure among other things respondent determined that petitioner should use a filing_status of single and disallowed her earned_income_credit child_care_credit and claimed exemptions for her two children on date petitioner filed her tax_court petition2 in this case seeking review of the notice_of_deficiency that was issued to her for at no time during the period from her receipt of the date 30-day_letter through date when she filed her petition did petitioner request an appeals_office conference on date respondent filed his answer asserting that his determinations in the notice_of_deficiency should be sustained from date through date petitioner provided substantial information and documentation to the internal_revenue_service supporting her entitlement to head_of_household filing_status and to her claimed exemptions and earned_income and child care credits petitioner and her representatives advised respondent that petitioner was married but they maintained that in petitioner and her husband lived apart initially petitioner’s counsel communicated only with the taxpayer advocate’s office and an examiner in respondent’s examination_division later on date after petitioner filed her petition and respondent prepared his answer respondent’s counsel forwarded the administrative file to the appeals_office in oklahoma city though the court filed the petition on date the date date of the postmark on the cover in which the petition was mailed is deemed to be the date of delivery see sec_7502 on date an appeals officer sent petitioner’s counsel a letter offering petitioner an appeals_conference thereafter petitioner’s counsel and the appeals officer corresponded and held telephone conferences concerning the issues and evidence in the case on date petitioner’s counsel sent the appeals officer a fax indicating he needed to gather more information and had to interview two potential witnesses before discussing the possibility of settlement with the appeals officer on date this court issued its notice setting this case for trial at the trial session in oklahoma city oklahoma beginning on date on date the appeals officer having received no further documentation from petitioner’s counsel forwarded her appeals transmittal and case memorandum to respondent’s associate area_counsel thereby releasing the case from the appeals_office the appeals officer still questioned whether petitioner lived apart from her husband for the requisite amount of time during the taxable_year to qualify for head_of_household filing_status see sec_2 c b if petitioner and her husband had filed jointly for their combined incomes would have exceeded the threshold for qualifying for the earned_income_credit by a married couple filing jointly with more than one child if petitioner’s correct filing_status were married_filing_separately rather than head_of_household she also would not qualify for the earned_income_credit for that year see sec_32 on date respondent’s associate area_counsel reviewed the administrative file and determined that consideration should be given to conceding all issues in the case on date respondent’s appeals officer spoke with petitioner’s counsel and learned that petitioner would be obtaining from her husband an affidavit stating that her husband did not live with her during the last months of on date respondent’s associate area_counsel approved a settlement memorandum recommending respondent’s full concession of the case in a letter to petitioner’s counsel dated date respondent notified petitioner of respondent’s decision to concede the case on date after the filing of the parties’ supplemental stipulation of settlement petitioner filed her instant motion seeking an award of administrative and litigation costs under sec_7430 in her motion petitioner seeks to recover certain fees and costs that she incurred from date through date plus any additional expenses that she might incur in pursuing that motion from date through date petitioner incurred the following fees and costs type of fees and costs total attorney’s fees dollar_figure paralegal’s fees dollar_figure miscellaneous costs fax dollar_figure photocopies dollar_figure postage and express mail dollar_figure long distance dollar_figure filing fee dollar_figure dollar_figure dollar_figure total of the dollar_figure in attorney’s fees and dollar_figure in paralegal’s fees dollar_figure covered work done from april through date when petitioner filed her tax_court petition of the dollar_figure dollar_figure may have related to the preparation and filing of the petition discussion petitioner seeks to recover under sec_7430 administrative and litigation costs that she incurred after respondent’s date 30-day_letter was mailed to her respondent acknowledges petitioner substantially prevailed both with respect to the amounts in controversy and with respect to the most significant issues presented petitioner meets the net_worth requirements provided by law petitioner has not unreasonably protracted the administrative and court proceedings and the specified costs that petitioner claims are reasonable in amount within sec_7430 in opposing petitioner’s recovery_of administrative and litigation costs respondent primarily contends however because petitioner did not request and participate in an appeals_office conference before filing her tax_court petition she failed to exhaust her administrative remedies and is precluded from recovering litigation costs under sec_7430 the position_of_the_united_states in the administrative_proceeding was substantially justified so that petitioner was not a prevailing_party in that proceeding and is not entitled to recover administrative costs under sec_7430 and c b and the position_of_the_united_states in this judicial proceeding was substantially justified so that petitioner was not a prevailing_party in this proceeding and is not entitled to recover litigation costs under sec_7430 and c b except as provided in sec_7430 petitioner must show that she meets each of the requirements of sec_7430 see rule e i exhaustion of administrative remedies sec_7430 requires that a taxpayer take advantage of all available administrative remedies to be eligible for an award of litigation costs 117_tc_48 affd 55_fedappx_476 9th cir see h rept pincite explaining that this statutory requirement is intended to preserve the role that the administrative appeals process plays in the resolution of tax disputes by requiring taxpayers to pursue such remedies before litigation a taxpayer generally is not regarded as having exhausted available administrative remedies unless before filing a tax_court petition the taxpayer participates in an appeals_office conference or if no appeals_office conference is granted the taxpayer before the issuance of a notice_of_deficiency in the case of a tax_court petition a requests an appeals_office conference and b files a written protest if a written protest is required to obtain an appeals_office conference sec_301_7430-1 and b proced admin regs see rogers v commissioner tcmemo_1987_374 noting that before the issuance of a notice_of_deficiency the internal_revenue_service is seeking facts to decide whether it should determine a tax_deficiency and thereby force a taxpayer to incur litigation costs or pay the determined tax noting further that the regulations are designed to require a taxpayer to either disclose information needed by the internal_revenue_service to make its decision or forgo recovery_of the taxpayer’s litigation costs though not applicable here certain limited exceptions apply to relieve taxpayers of the requirement that they either participate in or request an appeals_office conference in order to be treated as having exhausted available administrative remedies sec_301_7430-1 and g examples and proced admin regs see also 758_f2d_1 1st cir burke v commissioner tcmemo_1997_127 petitioner failed to request an appeals_office conference before respondent’s issuance of the notice_of_deficiency even though the date 30-day_letter advised petitioner of her right to file an administrative appeal indeed petitioner did not commence dealing with the appeals_office until well after she filed her tax_court petition accordingly we hold that petitioner failed to exhaust her available administrative remedies as required by sec_7430 and is ineligible for an award of reasonable_litigation_costs under sec_7430 see haas associates accountancy corp v commissioner supra pincite roginiel v commissioner tcmemo_2002_270 swanagan v commissioner tcmemo_2000_294 in light of this holding for the purposes of deciding whether to award petitioner reasonable_litigation_costs we need not decide whether the position_of_the_united_states in this proceeding was substantially justified so that petitioner would not be treated as the prevailing_party petitioner’s litigation costs are those incurred in connection with the preparation and filing of her tax_court petition and after the filing of the petition see sec_301_7430-4 and example proced admin regs ii reasonableness of the position_of_the_united_states in the administrative_proceeding with respect to administrative costs as previously discussed respondent contends that petitioner does not qualify for an award of reasonable_administrative_costs because the position_of_the_united_states in the administrative_proceeding was substantially justified a taxpayer is not treated as a prevailing_party if the commissioner can establish that the commissioner’s position in the administrative_proceeding was substantially justified sec_7430 rule e we must identify the point at which the united_states is first considered to have taken a position in the administrative_proceeding and then decide whether that position from that point forward was substantially justified for purposes of the administrative_proceeding in this case respondent’s position is that which was articulated in the notice_of_deficiency issued to petitioner on date as the appeals_office never considered petitioner’s entitlement to her claimed refund before the issuance of the notice_of_deficiency see sec_7430 fla country clubs inc v commissioner 122_tc_73 affd f 3d 11th cir date 108_tc_430 sec_301_7430-5 proced admin regs a position in the notice_of_deficiency is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis in both law and fact 487_us_552 interpreting similar language in the equal_access_to_justice_act u s c sec 106_tc_76 a reasonable basis exists if legal precedent substantially supports the commissioner’s position given the facts available to the commissioner 94_tc_685 in deciding whether the commissioner acted reasonably this court must consider the basis for the commissioner’s legal position and the manner in which the position was maintained 86_tc_962 the fact that the commissioner eventually loses or concedes the case is not conclusive as to whether the taxpayer is entitled to an award of administrative costs coastal petroleum refiners inc v commissioner supra pincite wasie v commissioner supra pincite it remains however a relevant factor to consider in deciding the degree of the commissioner’s justification 931_f2d_1044 5th cir award of litigation costs in the court_of_appeals affg tcmemo_1990_123 swanson v commissioner supra pincite as of date when respondent issued the notice_of_deficiency petitioner had not responded to the date 30-day_letter or communicated in any way with the examiner except perhaps to make one telephone call to the taxpayer advocate’s office although petitioner eventually provided substantial documentation and information much of which earlier had been requested in the 30-day_letter supporting her claimed filing_status personal exemptions for her two children earned_income_credit and child_care_credit virtually all of this documentation and information was provided to the internal_revenue_service well after the notice_of_deficiency was issued on date it was not until date that petitioner first began providing documents to the examiner as of date when petitioner filed her petition she had still failed to establish her entitlement to head_of_household filing_status and the earned_income_credit indeed not until much later on date did petitioner inform respondent that she would be obtaining an affidavit from her husband that he did not live with her during the last months of see supra p we find that the position respondent took in the notice_of_deficiency and maintained through date was substantially justified coastal petroleum refiners inc v commissioner supra pincite see also 115_tc_366 n citing mcdaniel v commissioner tcmemo_1993_148 for the propositions that whenever there is a factual determination the commissioner is not obliged to concede a case until the commissioner receives the necessary documentation to prove the taxpayer’s contentions and the commissioner must be given reasonable_time to analyze the documents and make adjustments after receiving the documents from date the date of the notice_of_deficiency through date the date upon which petitioner filed her petition respondent’s position with respect to all issues in the administrative_proceeding was substantially justified see sec_7430 sec_301_7430-5 proced admin regs as a result we hold that petitioner is not eligible to receive an award of reasonable_administrative_costs under sec_7430 costs petitioner incurred in connection with the preparation and filing of her tax_court petition and after the date filing of the petition would be litigation costs rather than administrative costs sec_301_7430-4 and example proced admin regs as we have previously held petitioner is ineligible for an award of reasonable_litigation_costs because of her failure_to_exhaust_administrative_remedies as required by sec_7430 iii additional expenses in pursuing this motion in light of our above holdings that petitioner is not eligible to recover reasonable administrative and litigation costs under sec_7430 we hold that petitioner is not entitled to recover as part of her litigation costs additional expenses if any she incurred in pursuing this motion to reflect the foregoing an appropriate order and decision will be entered
